25




         OFFICE OF THE Al-l-ORNEY GENERAL OF~TEXAS
                            AUSTIN
aRovERSEIJSRS
AIlDI”CI
       QD(cnAL
                                                                      ‘
                                                                      3
                                                                      &




Honorable Joe I).Br~wnlne,     pace 2                           :

        “2.   l&t Is 'road maint&anag or batternmnt *e?k*
              althin the pro,qiaiona'ofthe Apt? Otherwise
              state4;would the work, say, to create a three
              lane highway Of *whatformerly was a two lane
              highway be 'road mair,tenanoeor betterment
              world exempt from the requireffientaof the A&?
                    the work, my, to change the road rr0=
              :~ou.ld
              an earth gra46a road to a surfaoed road be
              *rod malntenanoe or betterment work* exempt
              from the requirements of the Ao.t?
        “3;   mm2.a    statutes,  Art. 2368a, requires    oom-
               pttitive bidding~ror oondtructiti aa      materials.
               i&y the.Comtdssioners* Court l&&t the bidding
                to..materialsfrom a gartia;ilarloaallty by
               designating its geographical name, *BLankrilb
              ~Gravel*,~ormust th% &ravel or other material,
               not patented, be speoiiied by other charaoter-
      _.       .fetice &o 8s to permit~blda on other like
               lua'tsrialsfrom other geo&raphioal &ocat.ion?*'
      : Be&Ion    19, Artlole 32718, V. L    G. S., providea:

           ' 'After the first day or January, 1938, it shall
       ~~b~'&lawful ror th%s State, or.for any OS its polltloal
        ddloislons,    for allgaaunty, dty, or'td+n,,t6 @a$age :
       ~.i@;theoonetruetionof eny'public rork~inrolving.pr&
        ieesiona1 engineering;'rhere yublio.'bealth,"publio,-:' - ~,;~
        welfare or .publlo safety is invOlvea,,unless the"'
        engineering plane and speoifications ana eatbate
        have .been prepared by, and tha engineering  'oonstrua-.
        tiorfs tO.ba executed under the direct supervision
       .or a registerad pr0re8sionai anginasr; p333qiuea,that
        nothing inthis Aat shall be held t0 apglg to any
        publlo.wotikwherein the aentemplated expenditure
        for the aompleted projeot does not exceed Three
        Thousand(~3,000.00) Dollara. Provided, that this
        Aot ahall not apply t.0any road aainteniinoe  or
        betterment work undertaken by t&e County comrnls-
        sionera' Court."
        We note that in the above c;uotedseotioa, the provisions
OS the Aot 8re not applloable when the work is ?road.maintenanae
or betterment work" undertaken by the County Commiasloners* Cour,t.
In the oaae of Dallas County et al vs. ?lowman, '(Sup. Ct.) ?I S-3.
.
23
.. .
       ‘:
            32